Michael Daly HAWKINS, Circuit Judge,
joined by FLETCHER, REINHARDT, and THOMAS, Circuit Judges,
concurring in part and dissenting in part:
At a time when there is unprecedented concern about excessive enforcement efforts by tax collectors,1 the majority removes a critical protection enjoyed by taxpayers: the discretionary authority of district court judges to place reasonable limits on what government may do with information it gathers from citizens. At the same time, the decision may also have the perverse effect of limiting some legitimate enforcement efforts, by forcing district courts to refuse summons enforcement in close cases. No longer will district judges, who are in a unique position to consider and balance the legitimate concerns of taxpayers against the proper needs of government for information about taxpayers, have the option of conditioning summons enforcement to ensure that the gathered information will be carefully and prudently used.
By shearing district court judges of this important option, we lessen the ability of the first line of defense against the potential of overreaching government action. This is all the more unfortunate on these facts because, as the government admitted at argument and as the majority acknowledges in footnote 2, it is simply not necessary to decide this case on the basis the majority chooses. In doing so, we give government more power and authority than it concedes is necessary to achieve its enforcement goals in this case. The majority no doubt believes it is not overreaching, but merely anticipating what the Supreme Court might do in this area. But that is not our job. As Judge Learned Hand observed, lower courts should resist the inclination to “embrace the exhilarating opportunity of anticipating a doctrine which may be in the womb of time, but whose birth is distant.”2
The prior decisions of this Court the majority overrules today, United States v. Abrahams, 905 F.2d 1276 (9th Cir.1990), United States v. Zolin, 809 F.2d 1411 (9th Cir.1987), and United States v. Author Services, 804 F.2d 1520 (9th Cir.1986), dealt with conditions placed on the release of information *1331obtained through summons enforcement to agencies outside the Internal Revenue Service (“IRS”). The conditional enforcement orders in those cases prevented the IRS from sharing information with other government agencies other than the IRS — disclosures which would violate the laws of the United States.3 By contrast, the conditions at issue here placed limits on what could be done with taxpayer information within the IRS itself. Without disturbing these prior decisions, indeed in reliance on them, the conditions imposed by the district court here could have been overturned.4

. See, e.g., Albert B. Crenshaw, With Little Opposition or Debate, House Passes Bill That Would Overhaul IRS, Wash. Post, Nov. 6 1997, at A14; John M. Broder, Director of I.R.S. Issues an Apology for Agent Abuses, N.Y. Times, Sept. 26, 1997, at A6; Tom Herman, Staffers Tell of Wrongdoing by Fellow Aides, Wall St. J„ Sept. 26, 1997, A4.


. Spector Motor Service v. Walsh, 139 F.2d 809, 823 (2d Cir.1943) (Hand, J., dissenting), vacated, 323 U.S. 101, 65 S.Ct. 152, 89 L.Ed. 101 (1944).


. The IRS may disclose a taxpayer's return to the Department of Justice where “the treatment of an item reflected on such return is or may be related to the resolution of an issue in the proceeding or investigation.” 26 U.S.C. § 6103(h)(2)(B). It may disclose the return or “return information” where "such ... information relates or may relate to a transactional relationship between a person who is or may be a party to the proceeding and the taxpayer which affects, or may affect, the resolution of an issue in such proceeding or investigation.” 26 U.S.C. § 6103(h)(2)(C).


. The panel decision, United States v. Jose, 71 F.3d 1484 (9th Cir.1995), did not reach this issue as it found that the matter was moot; the government conceding at that argument that the condition imposed by the district court (prior notice if information was to be transferred from IRS Civil to IRS Criminal) was simply no longer an issue (i.e., civil enforcement was complete and there was no need to involve the IRS’s criminal division).